On Petition, for Rehearing.
PER CURIAM.
The argument is that a seaman may lawfully “land” only as an “immigrant” or to reship on a foreign vessel, and that, since this seaman deserted, he could not have been admitted so to reship, because that implies that he was paid off and discharged. The answer is that these two are not the only possible “landings” under the act of 1924. ' Section 3(5) of the Immigration Act of 1924 (8 USCA § 203) says nothing about the seaman’s admission to reship on a foreign vessel,, but only that he must seek “to enter * * * solely in the pursuit of his calling.” Section 15 (8 USCAJ 215) limits his stay as maybe prescribed by regulations, and section 19 (8 USCA § 166) repeats this condition. Paragraph 4 of subdivision E of Rule 6 requires a seaman under section 3(5) to show, among other things, “(4) that he seeks to enter solely on business of such vessel, or that he seeks to enter solely in pursuit of his calling as a seaman.” If mere shore leave is not covered*. by this, at least permission to land is not limited to seamen who are paid off and discharged, though they too are included.
Thus a seaman may “land” lawfully who-is not paid off or discharged and is not seeking to reship. He may desert later. The act-of 1924 alone is “applicable” to such a seaman, even if his subsequent desertion is an-“unlawful landing” within section 34 of the Immigration Act of 1917 (8 USCA § 166). Section 33 of that act (8 USCA § 168) applies only to eases where the master or owner pays off and discharges a seaman. This is unlawful unless he then gets leave to land in *145order to reship. It does not circumscribe permission to land for other purposes; it has nothing to do with what, so far as tho record shows, may have been the facts in this ease.
Petition denied; mandate stayed till the appellant applies for certiorari.